Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-2318

STEVEN VONSTROHE,

Plaintiff,

vs.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

Defendant.
_______________________________________________________________________________

          NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT
_______________________________________________________________________________

TO:     PLAINTIFF AND HIS ATTORNEYS OF RECORD:
        DezaRae D. LaCrue, Esq.
        Joseph A. Sirchio, Esq.
        Franklin D. Azar & Associates, P.C.
        14426 E. Evans Avenue
        Aurora, CO 80014-1409
        Phone Number (303) 757-3300
        Fax Number (303)757-3206
        Email: LaCrueD@FDAzar.com

TO:     THE HONORABLE THERESA MICHELLE SLADE
        DISTRICT COURT, DOUGLAS COUNTY, STATE OF COLORADO, DIVISION 5
        4000 Justice Way
        Castle Rock, Colorado 80109

        PLEASE TAKE NOTICE that the Defendant herein, State Farm Mutual Automobile

Insurance Company, (“State Farm”), by and through its attorneys, Karen H. Wheeler and Diana

H. Hale of Wheeler Law, Professional Corporation, hereby files this Notice of Removal to the

United States District Court for the District of Colorado of the action brought by Plaintiff Steven

Vonstrohe, against State Farm in Douglas County District Court, Colorado case number

2019CV30632, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. As grounds therefor, Defendant

states as follows:
Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 2 of 6




       1.      On July 24, 2019, Defendant was served with a copy of the Summons, Complaint,

and Civil Case Cover Sheet in case number 2019CV30632, in the District Court of Douglas

County, State of Colorado, filed by Plaintiff Steven Vonstrohe on or about July 23, 2019. See

Exhibit A, District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint, Counter-Claim,

Cross-Claim or Third-Party Complaint and Jury Demand; Exhibit B, Complaint and Jury Demand;

Exhibit C, Return of Service.

       2.      This lawsuit arises from Plaintiff’s claim that he is entitled to insurance benefits

related to motor vehicle accident that allegedly took place on or about June 15, 2017. Exhibit B,

p. 2-6, ¶¶ 5-80.

       3.      Thirty days have not yet expired since July 24, 2019, the date the Complaint was

received by the Defendant. See Exhibit C, Return of Service. Defendant’s notice of removal is

therefore timely pursuant to 28 U.S.C. § 1441, et seq.

       4.      Any civil action “brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant…to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

       5.      This action is removable because the United States District Court for the District of

Colorado has original diversity jurisdiction over this action. See 28 U.S.C. § 1332(a).

       6.      As discussed below, the parties are citizens of different states and the amount in

controversy exceeds $75,000.00.

       7.      “For purposes of diversity jurisdiction under 28 U.S.C. § 1332(a)(1), state

citizenship is the equivalent of domicile.” Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983).

       8.      State Farm is an Illinois corporation. See Certificate of Good Standing, a copy of
Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 3 of 6




which is attached hereto as Exhibit D.

          9.    State Farm’s principal place of business is in Bloomington, Illinois. See Restated

Articles of Association, a copy of which is attached hereto as Exhibit E, at 1, Article II.

          10.   A corporation is “deemed to be a citizen of any State and foreign state by which it

has been incorporated and of the State or foreign state where it has a principal place of business[.]”

28 U.S.C. § 1332(c)(1).1

          11.   Plaintiff Steven Vonstrohe is a citizen and domicile of Colorado. See Exhibit B, p.

1, ¶ 1.

          12.   Because Plaintiff is a citizen of Colorado and State Farm is a citizen of Illinois, the

parties are citizens of different states pursuant to 28 U.S.C. § 1332(c)(1).

          13.   “[D]ocuments that demonstrate plaintiff’s own estimation of its claim are a proper

means of supporting the allegations in the notice of removal, even though they cannot be used to

support the ultimate amount of liability.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008).

An indication on a civil cover sheet that the amount in controversy exceeds $100,000 is sufficient to

meet the jurisdictional threshold for removal. Paros Properties, LLC v. Colorado Casualty Ins. Co.,

835 F.3d 1264, 1272 (10th Cir. 2016).

          14.   The amount in controversy exceeds $75,000, exclusive of interest and costs, as

reflected by Plaintiff’s Civil Cover Sheet. Plaintiff, through his counsel, has represented that he is

“seeking “[a] monetary judgment over $100,000[.]” See id.; 28 U.S.C. § 1446(c)(2)(A)(ii); Exhibit

A, p. 1-2. Plaintiff’s claims for relief are: Breach of Contract – Under-Insured Motorist Benefits, First

Party Statutory Claim under C.R.S. § 10-3-1116, and Bad Faith. Exhibit B. p. 6-9, ¶¶ 46-60.



1
 Plaintiff’s action is not a direct action within the meaning of 28 U.S.C. § 1332(c)(1). See, e.g.,
Fortson v. St. Paul Fire and Marine Ins. Co., 751 F.2d 1157, 1159 (11th Cir. 1985)(citation
omitted).
Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 4 of 6




       15.     Moreover, Plaintiff’s Second Claim for Relief, a claim pursuant to C.R.S. § 10-3-

1116, allows for recovery of two times the covered benefit, as well as attorney fees and costs for a

successful claim made pursuant to the statute. C.R.S. § 10-3-1116. Exhibit B, p. 6-7, ¶¶ 51-54.

       16.     Accordingly, Plaintiff is clearly estimating the value of his claim to be in excess of

the jurisdictional threshold of $75,000.

       17.     Because the parties are citizens of different states and the amount in controversy

exceeds the sum of $75,000, the district court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a)(1).

       18.     This action is pending in Douglas County District Court, State of Colorado, which is

embraced by the United States District Court for the District of Colorado. See Exhibits A-C; see also

Fed. R. Evid. 201(b)(1)-(2).

       19.     Accordingly, this action is removable from Douglas County District Court to this

Court pursuant to 28 U.S.C. § 1441(a).

       20.     Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant hereby gives notice of removal

of the action pending against it in Boulder County District Court, Colorado, case number

2019CV30632, to the United States District Court for the District of Colorado.

       21.     Pursuant to 28 U.S.C. § 1446(a), copies of all process and pleadings served in this

action are attached to this Notice of Removal as Exhibits A-C and include:

               A.      District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint,
                       Counter-Claim, Cross-Claim or Third-Party Complaint and Jury Demand
                       (Exhibit A);
               B.      Complaint and Jury Demand (Exhibit B);
               C.      Return of Service (Exhibit C);

       WHEREFORE, Defendant respectfully requests by this Notice, that case number

2019CV30632 pending in the District Court of Douglas County, State of Colorado, be removed to
Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 5 of 6




the United States District Court for the District of Colorado.

       DATED this 14th day of August, 2019.



                                              Respectfully submitted,

                                              s/ Karen H. Wheeler
                                              Karen H. Wheeler
                                              Wheeler Law, P.C.
                                              5690 DTC Boulevard, Suite 240E
                                              Greenwood Village, Colorado 80111
                                              Telephone: (303) 221-4787
                                              Karen@wheeler5280.com


                                              Attorney for Defendant
Case 1:19-cv-02318-SKC Document 1 Filed 08/14/19 USDC Colorado Page 6 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO



Civil Action No. 19-cv-2318

STEVEN VONSTROHE,

Plaintiff,

vs.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

Defendant.
_______________________________________________________________________________

                           CERTIFICATE OF SERVICE
_______________________________________________________________________________

        I hereby certify that on August 14, 2019, I electronically filed the foregoing NOTICE OF

REMOVAL TO UNITED STATES DISTRICT COURT with the Clerk of Court for filing and

uploading to the CM/ECF system and served by U.S. Mail and e-mail to the following:

        DezaRae D. LaCrue, Esq.
        Joseph A. Sirchio, Esq.
        Franklin D. Azar & Associates, P.C.
        14426 E. Evans Avenue
        Aurora, CO 80014-1409
        Phone Number (303) 757-3300
        Fax Number (303)757-3206
        Email: LaCrueD@FDAzar.com

        Attorneys for Plaintiff


                                                    s/ Karen H. Wheeler
                                                    Karen H. Wheeler
